IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CONAGRA FOODS PACKAGED FOODS, : No. 757 MAL 2018
LLC,                          :
                              :
              Petitioner      : Petition for Allowance of Appeal from
                              : the Order of the Commonwealth Court
                              :
          v.                  :
                              :
                              :
WORKERS' COMPENSATION APPEAL  :
BOARD (HEIMBACH),             :
                              :
              Respondents     :


                                      ORDER



PER CURIAM

      AND NOW, this 16th day of April, 2019, the Petition for Allowance of Appeal and

Application for Supersedeas are DENIED.